Citation Nr: 0734038	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from September 
1966 to September 1968.  He subsequently had 4 years of 
service in the Army Reserves.  The veteran died on April [redacted], 
2002.  The appellant is the surviving parent of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
that rating decision, the RO granted service connection for 
diabetes mellitus type II associated with herbicide exposure, 
assigning a 10 percent rating effective March 13, 2002, the 
date the appellant filed her claim.  The RO denied service 
connection for the cause of the veteran's death.  The RO also 
denied service connection for hearing loss and tinnitus.  
However, the Board notes that during his lifetime, the 
veteran was service connected for bilateral hearing loss and 
tinnitus, effective September 14, 1968.  As the decision 
below grants the benefit sought, such error is harmless with 
respect to this appeal.  Nevertheless, the Board refers this 
matter to the RO for appropriate action.  

The Board also notes that the appellant filed a claim for 
burial benefits in March 2003.  In a December 2003 
correspondence to the appellant's congressman, the RO stated 
that the claim for burial benefits had been granted and that 
the appellant "will receive notification of our decision 
shortly."  A careful review of the claims file indicates 
that the RO did not send the appellant notice of this 
decision.  However, the veteran's representative's motion for 
advancement states that the appellant "has timely appealed a 
denial of death benefits."  This matter is also referred to 
the RO for clarification and any indicated action.

As explained above, the appellant submitted a request to 
advance her case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c), which was granted in October 2007.  The 
appellant did not request a hearing on this matter.

FINDINGS OF FACT

1.  The veteran's death certificate shows that the immediate 
cause of the veteran's death was cor pulmonale due to 
pulmonary hypertension.

2.  After his death, service connection was established for 
the veteran's diabetes mellitus type II associated with 
herbicide exposure; a 10 percent was assigned effective March 
13, 2002.

3.  It is at least as likely as not that the veteran's 
service-connected diabetes substantially contributed to his 
pulmonary hypertension, which in turn was the underlying 
cause of the veteran's fatal cor pulmonale.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
cause of the veteran's death.  Therefore, no further 
development is needed with respect to the appellant's appeal.

II. Laws and Regulations 

38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. § 
3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. Gober, 
14 Vet. App. 122, 127 (2000).  A service-connected disability 
"will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
accord Timberlake, supra.  In contrast, a contributory cause 
of death is a service-connected disability that is shown to 
have "contributed substantially or materially [to death]; 
that is combined to cause death; that is aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1); accord Timberlake, supra.  Thus, "[i]t is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a  causal 
connection," and a contributory cause of death is not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports."  38 C.F.R. § 
3.312(a). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
An appellant will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

III. Analysis 

a. Factual Background 

The service medical records do not contain a diagnosis of 
diabetes mellitus.  

The veteran was admitted to the hospital several times 
between September 2001 and April 2002 for various medical 
conditions.  

On March 4, 2002 it was first observed that the veteran had 
diabetes mellitus.  The physician recommended that the 
"current management" be continued.  The veteran was also 
diagnosed with hypertension, chronic obstructive pulmonary 
disease (COPD) and atrial flutter.

A March 8, 2002 VA medical report indicates that the veteran 
was receiving insulin injections but that his blood sugar was 
poorly controlled.  

A March 9, 2002 VA medical report reveals that the veteran 
started taking Metformin, an oral hypoglycemic medication.

A March 11, 2002 VA medical report contains the following 
diagnoses: fluid overload; diabetes mellitus; penile 
swelling; restrictive lung disease; and "dvt prophylaxis."  
The clinician noted that the diabetes "requir[ed] coverage 
with riss. last glycohgb 9.8. started on oral sulfonylurea 
yesterday.  bs overnight 130's."

A March 13, 2002 VA medical report indicates that the veteran 
inquired as to disability benefits.  The physician stated 
"[h]e was referred to comp and benefits for this.  
Currently, we are unable to elicit cause for disability at 
this point."  The veteran filed a claim for service 
connection for diabetes mellitus that same day.

A March 26, 2002 VA medical report indicates that the veteran 
had "newly onset" diabetes mellitus and that it was poorly 
controlled.  The physician stated "will continue at current 
glyburide 5 mg po qd, and refer pt to Diabetic RN for 
diabetic teaching, including diet control, and home acc 
checks."

An April 9, 2002 VA medical report indicates that the veteran 
was hypoglycemic.  However, an April 10, 2002 VA medical 
report reveals that the veteran's blood sugar was normal.

An April 12, 2002 VA medical report indicates that the 
veteran's glucose level was "higher than ideal control prior 
to admission."

An April 9, 2002 VA medical report indicates that the veteran 
was admitted to the hospital with complaints of increased 
swelling in his lower extremities, orthopnea, dyspnea on 
exertion, and a weight gain of 70 pounds over the previous 
four months.  The April 15, 2002 discharge summary contains 
the following diagnoses: obstructive sleep apnea; 
obesity/hyperventilation syndrome; congestive heart failure; 
hypertension; cellulitis; and anemia.  The discharge summary 
contains the following statement:

In terms of patient's diabetes, his blood sugars 
remained within the reasonable range throughout 
hospital course, despite no therapy at this time.  
Patient was previously on glyburide 5 mg q. day 
(every day) which patient was not taking prior to 
admission.  At this point, we will monitor 
patient's blood sugar and need to consider 
restarting oral antihyperglycemic if blood sugars 
increase again.  Patient will follow-up in one week 
with chem-7 and primary doctor may need to consider 
adding addition at that time.

The veteran died on April [redacted], 2002, with the immediate cause 
of death listed on the death certificate as cor pulmonale 
secondary to pulmonary hypertension and obesity 
hypoventilation.  Atrial flutter is listed as a significant 
contributing condition.  

In March 2003, the appellant filed a claim for service 
connection for the veteran's death.  The appellant alleged 
that the veteran's diabetes mellitus materially contributed 
to his death by causing obesity.  She reiterated this point 
in her February 2004 NOD.  In an October 2004 correspondence, 
the appellant stated that the veteran died as a result of a 
diabetic coma.  In a November 2004 correspondence, the 
appellant again stated that the veteran's diabetes 
contributed to his death by causing obesity.  The appellant 
attached to this correspondence information about diabetes 
printed from the Internet.  This document indicates that 
diabetes is associated with obesity.

In August 2007, AMG, MD/MPH (Dr. AMG; initials used to 
protect privacy) submitted an opinion in which she stated:

Severe pulmonary hypertension is a rare disorder 
triggered by a variety of factors and disease 
conditions and characterized by a shared 
pathophysiology.  Obesity has many detrimental 
effects on the respiratory function and may lead to 
chronic hypoventilation in some patients; an 
association known as the obesity-hypoventilation 
syndrome (OHS).  Several studies have shown, 
however, that obesity may contribute to the 
development of severe PH in genetically predisposed 
individuals.  In addition, patients with diabetes 
mellitus were found to have a significantly higher 
prevalence of PH independent of coronary artery 
disease, hypertension, congestive heart failure, or 
smoking.

Dr. AMG also stated that "[s]everal studies have suggested 
that both obesity and diabetes contribute to the development 
of pulmonary hypertension."  The physician concluded that 
"it is at least as likely as not" that the veteran's 
service connected diabetes mellitus contributed to his death.

b. Discussion

The medical opinion of record provides a nexus between the 
veteran's service-connected diabetes and his fatal pulmonary 
hypertension/cor pulmonale.  The Board finds Dr. AMG's 
medical opinion to be competent.  The physician reviewed the 
relevant medical evidence in the claims file and, based on 
the evidence of record and her medical knowledge, concluded 
that it was at least as likely as not that the veteran's 
death was related to his service-connected diabetes.  She 
provided a well reasoned rationale for this opinion, to 
include the fact that numerous medical studies have found 
that diabetes contributes to the development of pulmonary 
hypertension.  Dr. AMG's opinion was not speculative and 
there is no indication of any additional medical evidence 
that is available and not of record.  There is no contrary 
competent opinion of record.  Although the veteran was 
diagnosed with diabetes only weeks prior to his death, the 
record suggests that his diabetes had been present for some 
time and his blood sugar was not well-controlled.  Hospital 
records reveal that he received insulin injections and took 
oral medication.  

In view of the foregoing and with application of the benefit 
of the doubt rule, the Board finds that service connection 
for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310; 5107(b); 38 C.F.R. §§ 3.102, 3.312; Ruiz 
v. Gober, 10 Vet. App. 352 (1997).  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


